DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #15/319,167, filed on 08/04/2022.
Claims 1-2 and 4-35 are now pending and have been examined.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 19 is directed to a machine and memory.  Therefore, claim 19 is interpreted as an apparatus.  An apparatus is a statutory category for patentability.    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “receiving a first demand request from a first user corresponding to a workspace that is modeled by combining a plurality of unified matters together onto a projectable space instance according to an operational demand, and the workspace is projected and provided to multiple cooperators, wherein the projected workspace equips a plurality of unified matters according to a projectable space instance, so as to allow at least two of the multiple cooperators to cooperatively implement a task, receiving a second demand request from a second user, and if the first and second requests are a match, then performing the act.”  The claims are directed to an abstract idea, namely a mental process.  A human operator could receive two requests, one modeled by a plurality of unified matters into a projectable space instance according to operational demand, the request could be provided to multiple cooperators to determine who could complete the task, the requests could be compared to determine a match, and the match could then be facilitated to complete the request.  A human operator could manually communicate via communication means with various parties and determine multiple cooperators to meet a task demand request using some kind of model and mental judgment and analysis.  Then, the requestors and cooperators could be communicated with to meet the request.  The fact that the whole process is part of a “computational act” does not change the nature of the analysis as this would only be automating the abstract idea using a computer as a tool.  Therefore, the claims are determined to be directed to an abstract idea. 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claim elements beyond the abstract idea integrate the abstract idea into a practical application.  The claimed invention beyond the abstract idea include the recitation of “a machine with computational capability,” as well as steps performed “by the machine” and “on the network.”  However, the machine and network are recited at a high level of generality, and are considered generic recitations of technical elements, as the recitations are not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, these elements do not integrate the abstract idea into a practical application.  The claimed invention also includes a “business logic computation act on the workspace projected to an electronic device.”   But, such a recitation, absent any further detail is considered a generic recitation in which a workspace is recited at a high level of generality (the claim literally states that the business logic computational act, of which there is no more specificity, is “performed,” with no detail as to what the act is or how it is performed), and the electronic device on which the workspace is projected is being used as a tool to automate the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55).  The machine, network, workspace, and electronic device are examples of an abstract idea being “applied” using a computer or technical element, as these are merely tools to perform the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55 “an additional element merely recites the words ‘apply it’…or merely uses the computer as a tool to perform an abstract idea”).  Therefore, these elements to not integrate the abstract idea into a practical application.  Further, absent any further detail as to how the “projected workspace” is shared, accessed, or used, what computational acts are being performed and how, or other such technical aspects of the claimed invention that distinguish it from merely applying the abstract idea of matching two demand requests and “performing” the generic requested task using a computer,  the Examiner takes Official Notice that it is old and well known in the computer arts to perform a computing task on a shared workspace that could be projected onto more than one workspace.  Such collaborative workspaces have been used for at least a decade prior to the effective filing date of the application.  Further, absent any further detail, the actual workspace being “projected to an electronic device” is considered “receiving and/or transmission of data,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec and buySAFE v Google.  Therefore, these additional elements do not integrate the abstract idea into a practical application.          
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention beyond the abstract idea include the recitation of “a machine with computational capability,” as well as steps performed “by the machine” and “on the network.”  However, the machine and network are recited at a high level of generality, and are considered generic recitations of technical elements, as the recitations are not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, these additional elements are not considered significantly more than the abstract idea itself.  The claimed invention also includes a “business logic computation act on the workspace projected to an electronic device.”   But, such a recitation, absent any further detail is considered a generic recitation in which a workspace is recited at a high level of generality (the claim literally states that the business logic computational act, of which there is no more specificity, is “performed,” with no detail as to what the act is or how it is performed), and the electronic device on which the workspace is projected is being used as a tool to automate the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55).  The machine, network, workspace, and electronic device are examples of an abstract idea being “applied” using a computer or technical element, as these are merely tools to perform the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55 “an additional element merely recites the words ‘apply it’…or merely uses the computer as a tool to perform an abstract idea”).  Therefore, these additional elements are not considered significantly more.  Further, absent any further detail as to how the “projected workspace” is shared, accessed, or used, what computational acts are being performed and how, or other such technical aspects of the claimed invention that distinguish it from merely applying the abstract idea of matching two demand requests and “performing” the generic requested task using a computer,  the Examiner takes Official Notice that it is old and well known in the computer arts to perform a computing task on a shared workspace that could be projected onto more than one workspace.  Such collaborative workspaces have been used for at least a decade prior to the effective filing date of the application.  Further, absent any further detail, the actual workspace being “projected to an electronic device” is considered “receiving and/or transmission of data,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec and buySAFE v Google.  Therefore, these additional elements are not considered significantly more.           
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to analyze the request and available resources from multiple cooperators to complete the request and implement the task, compare the requests, see whether or not they are a match, and facilitate fulfillment.   So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 includes the workspace being owned by one of the users.  The limitation is considered insignificant extra-solution activity, as which party or a third party owning the workspace does not change the nature of the invention or the abstract idea (see MPEP 2106.05 (g)).  Claim 4 is considered part of the abstract idea, as “performing a valuating operation” could be performed mentally.  Claim 5 is considered part of the abstract idea, as ranking the requests could be done as a mental process in which the user makes a judgment or opinion and decides on ranking.  Claims 6-8 further limit the valuation parameter to various types.  But, the type of valuation parameter does not change the nature of the invention regarding it being directed to a mental process, as the human operator could use various valuation parameter types in their analysis.  Claim 8 Claims 9-13 limit the computation act to one of four types of disparate acts.  The limitation is considered insignificant extra-solution activity, as the type of act, given there is no detail as to what the act actually is, and this would only delineate a general type, does not change the nature of the invention or the abstract idea.  Further, the users being participating parties in the type of act would be considered part of the abstract idea, as the user’s interest in the transaction is inherent to the fact they are requesting some kind of act to be performed by the platform (see MPEP 2106.05 (g)).  Claim 14 would include the abstract idea of providing a service or reward in exchange for an action.  The Ultramercial decision found that this kind of organization of human activity is an abstract idea (rewarding a user in exchange for viewing of an advertisement).  Claim 15 involves generating of records.  The MPEP 2106.05 (d) (II) gives as examples of conventional computer functioning the similar functions of “electronic record keeping,” and “updating of an activity log,” citing Alice Corp. and Ultramercial.   For claim 16, the Examiner takes Official Notice that it is old and well known to provide a money flow unit in an arrangement for services between two parties.  Claim 17 limits the workspace to two types.  The limitation is considered insignificant extra-solution activity, as the type of workspace does not change the nature of the invention or the abstract idea (see MPEP 2106.05 (g)).  Claim 18 limits the users to types of users.   The limitation is considered insignificant extra-solution activity, as the type of user does not change the nature of the invention or the abstract idea or impact the steps of the invention in any way (see MPEP 2106.05 (g)).  The other claims that follow claim 19 and correspond to the claims above are not considered significantly more by the same rationale as that already put forth above.
Therefore, claims 1-2 and 4-35 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Response to Arguments

Regarding the rejections based on 35 USC 112 (a) and (b)
The applicant’s amendments to the claims have overcome the rejection and the rejection has been withdrawn.  The addition of a computer and memory to perform the steps and the removal of other language no longer invokes 112f and further there is no question as to what the structure and algorithm performing the steps are.


Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on page 11 of the response that certain steps such as those performed by a machine cannot be practically applied in the mind:
The examiner points out that the mere presence or even use of a machine to implement an abstract idea does not make the claimed invention eligible, even if the step itself could not be performed entirely in the mind, the recitations of a machine, network, workspace, and other such elements, absent any further detail, are considered a generic recitations of technical elements, as the technical elements are being used as tools to implement and automate the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55).  The machine, network, workspace, and electronic device are examples of an abstract idea being “applied” using a computer or technical element, as these are merely tools to perform the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55 “an additional element merely recites the words ‘apply it’…or merely uses the computer as a tool to perform an abstract idea”).  Further, absent any further detail as to how the “projected workspace” is shared, accessed, or used, what computational acts are being performed and how, or other such technical aspects of the claimed invention that distinguish it from merely applying the abstract idea of matching two demand requests and “performing” the generic requested task using a computer that happens to be a shared or projected workspace,  the Examiner takes Official Notice that it is old and well known in the computer arts to perform a computing task on a shared workspace that could be projected onto more than one workspace.  Such collaborative workspaces have been used for at least a decade prior to the effective filing date of the application.  
Regarding the applicant’s argument on page 11 of the response that the claims are integrated into a practical application of “network trading of a workspace projected onto an electronic device”:
The matching of demand in order to facilitate a “trade,” a purchase, or use of a workspace by another party than the owner of the workspace or in order to use the workspace to provide a service for another party is not considered a practical application by the examiner, as, per the January 7th, 2019 Patent Eligibility Guidance on page 55, “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”  Once the match is made, the computational task is simply “performed” as post-solution activity and the workspace happens to be projected to an electronic device.  There are no active steps that distinguish this from simply “applying” the abstract idea by “performing” the task that is sought after, which has no detail included at all.  The examiner sees this as the equivalent of an abstract idea of selecting an advertisement based on user profile characteristics, and then as a final step the advertisement being “transmitted” to a device and then “displayed” on a device.  While there may be other technical aspects to the display step that are more sophisticated and detailed, even eligible, as written the steps are recited at a high level of generality.  In the same way the claimed invention matches the demand requests and then performs the computational act on a “projected workspace.”

Therefore, the arguments are not persuasive and the rejection is sustained.   


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682